Order

PER CURIAM:
Bobby Joe Wilson was convicted by a jury of three counts of stealing by deceit, a class C felony under § 570.030, RSMo 1994, and one count of first degree burglary, under § 569.160, RSMo 1994. The trial court sentenced him as a prior and persistent offender to a prison term of 20 years for each of the three counts of stealing by deceit running consecutively with each other, and a sentence of 30 years for first degree burglary to run concurrently with the third count of stealing by deceit. For the reasons set forth in the memorandum provided to the parties, we affirm the judgment of conviction. Rule 30.25(b).